375 U.S. 23 (1963)
COOPER
v.
ALABAMA.
No. 32, Misc.
Supreme Court of United States.
Decided October 14, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ALABAMA.
Petitioner pro se.
Richmond M. Flowers, Attorney General of Alabama, and David W. Clark, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Alabama for further consideration in light of Lane v. Brown, 372 U.S. 477.